DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 15, 2022 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9-14, 16-21, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by See et al. (US 2010/0321086 A1).
Claims 16 and 29 present a method and an apparatus, respectively, according to the method of claim 1.  Therefore, the argument made against claim 1 also applies, mutatis mutandis, to claims 16 and 29.
See et al. teaches power and impedance measurement circuits for a wireless communication device comprising:

    PNG
    media_image1.png
    470
    841
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    492
    745
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    521
    635
    media_image3.png
    Greyscale

With regard to claims 1, 16 and 29, an apparatus (FIG. 1, wireless device 100) comprising a power detector/means (FIG. 1, computation unit 170) coupled between a power amplifier (FIG. 1, power amplifier 140) and an antenna (FIG. 1, antenna 158); a voltage detector/means (FIG. 1, sensor 160) coupled between the power amplifier (FIG. 1, power amplifier 140) and the antenna (FIG. 1, antenna 158); a phase shifter/means (FIG. 3 in view of FIGS. 1 and 2, phase shifter 324) coupled to the power detector/means (FIG. 1, computation unit 170); and a load measurement circuit/means (FIG. 1, power and impedance measurement circuit 172) coupled to the power detector/means (FIG. 1, computation unit 170), the voltage detector/means (FIG. 1, sensor 160), and the phase shifter/means (FIG. 3 in view of FIGS. 1 and 2, phase shifter 324) (Abstract; and paragraphs: [0016]-[0038]).
With regard to claims 9 and 18, a squaring circuit (FIG. 3 in view of FIGS. 1 and 2, multiplier 326) having an input (FIG. 3, terminals for receiving signals coming into the multiplier 326) and an output (FIG. 3, terminal for outputting signal from the multiplier 326), wherein the input (FIG. 3, terminals for receiving signals coming into the multiplier 326) of the squaring circuit (FIG. 3 in view of FIGS. 1 and 2, multiplier 326) is coupled between the power amplifier (FIG. 1, power amplifier 140) and the antenna (FIG. 1, antenna 158); and a low-pass filter (FIG. 3 in view of FIGS. 1 and 2, lowpass filter 328) coupled between the output (FIG. 3, terminal for outputting signal from the multiplier 326) of the squaring circuit (FIG. 3 in view of FIGS. 1 and 2, multiplier 326) and the load measurement circuit (FIG. 3, computation unit 170a).
With regard to claim 10, the load measurement circuit/means (FIG. 1, power and impedance measurement circuit 172) is configured to disable the phase shifter/means (FIG. 3 in view of FIGS. 1 and 2, phase shifter 324) during a first time period (phase shift of zero: θP = 0); the power detector/means (FIG. 1, computation unit 170) is configured to measure power delivered to a load (FIGS. 2 and  3 in view of FIG. 1, load 260) during the first time period (phase shift of zero: θP = 0) to obtain a power measurement, and output the power measurement to the load measurement circuit/means (FIG. 1, power and impedance measurement circuit 172), the load (FIGS. 2 and  3 in view of FIG. 1, load 260) including a load of the antenna (FIG. 1, antenna 158); the load measurement circuit/means (FIG. 1, power and impedance measurement circuit 172) is configured to enable the phase shifter/means (FIG. 3 in view of FIGS. 1 and 2, phase shifter 324) during a second time period (phase shift θP); the power detector/means (FIG. 1, computation unit 170) is configured to measure power delivered to the load (FIGS. 2 and  3 in view of FIG. 1, load 260) during the second time period (phase shift θP) to obtain a phase-shifted power measurement, and output the phase-shifted power measurement to the load measurement circuit/means (FIG. 1, power and impedance measurement circuit 172); and the load measurement circuit/means (FIG. 1, power and impedance measurement circuit 172) is configured to determine a phase angle based on the power measurement, the phase-shifted power measurement, and a phase shift of the phase shifter/means (FIG. 3 in view of FIGS. 1 and 2, phase shifter 324) (Table 1 and FIG. 7; and paragraphs: [0039]-[0054]).
With regard to claims 11, 17 and 30, the voltage detector/means (FIG. 1, sensor 160) is configured to measure a voltage (FIG. 3 in view of FIG. 1, voltage drop VIND across series circuit 250a) between the power amplifier (FIG. 1, power amplifier 140) and the antenna (FIG. 1, antenna 158) to obtain a voltage measurement (FIG. 3 in view of FIG. 1, first sensed signal VS1), and output the voltage measurement (FIG. 3 in view of FIG. 1, first sensed signal VS1) to the load measurement circuit/means (FIG. 1, power and impedance measurement circuit 172); and the load measurement circuit/means (FIG. 1, power and impedance measurement circuit 172) is configured to determine an admittance value or an impedance value (magnitude of the series impedance ZS) based on the voltage measurement (FIG. 3 in view of FIG. 1, first sensed signal VS1) and the determined phase angle (Paragraphs: [0035]-[0038]).
With regard to claim 12, limitation (“the voltage measurement is proportional to a square of a magnitude of the voltage between the power amplifier and the antenna”) does not positively recite a circuit element but instead is a result of a function of the voltage detector/means (FIG. 1, sensor 160) in claim 11 to which claim 12 is dependent from.  That is, this limitation is an inherent feature from those limitations recited in claim 11.
With regard to claim 13, an impedance matching network (FIGS. 10 A and 10B in view of FIG. 1, tunable matching circuit 150) coupled between the power amplifier (FIG. 1, power amplifier 140) and the antenna (FIG. 1, antenna 158), wherein the load measurement circuit/means (FIG. 1, power and impedance measurement circuit 172) is configured to turn an impedance transformation of the impedance matching network (FIGS. 10 A and 10B in view of FIG. 1, tunable matching circuit 150) based on the admittance value or the impedance value (magnitude of the series impedance ZS) (Paragraphs: [0035]-[0038] and [0111]-[0120]).
With regard to claim 14, an amplifier control circuit (FIG. 1, control unit 180) configured to control an output voltage swing of the power amplifier (FIG. 1, power amplifier 140), wherein the load measurement circuit/means (FIG. 1, power and impedance measurement circuit 172) is configured to instruct the amplifier control circuit (FIG. 1, control unit 180) to adjust the output voltage swing based on the admittance value or the impedance value (magnitude of the series impedance ZS) (Paragraph: [0018]).
With regard to claims 19 and 20, each limitation (“the admittance value is proportional to a magnitude of an admittance of the load” or “the impedance value is proportional to a magnitude of an impedance of the load”) does not positively recite a step to be performed but instead is a result of a function of being performed in claim 17 to which each of these claims is dependent from.  That is, these limitations are inherent features from those limitations recited in claim 17.
With regard to claim 21, the load (FIGS. 2 and  3 in view of FIG. 1, load 260) includes a load of an antenna (FIG. 1, antenna 158) (Paragraph: [0021]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over See et al.
See et al. teaches all that is claimed as discussed in the above rejection of claims 1, 9-14, 16-21, 29 and 30 including the antenna (FIG. 1, antenna 158), but it does not specifically teach the following feature:
One of multiple antennas in an antenna array.
It is noted that using multiple antennas in an antenna array is merely a matter of duplication of parts.  However, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960): please see MPEP 2144.04 VI. B. Duplication of Parts for more details).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power and impedance measurement circuits for a wireless communication device of See et al. to use multiple antennas in an antenna array since such an arrangement is beneficial to provide desirable and exemplary choices for a backup system of the wireless communication device.  Such an implementation can significantly increase the effectiveness of the wireless communication device.
Claims 2 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over See et al. in view of Yamamoto et al. (US 2011/0187349 A1).
See et al. teaches all that is claimed as discussed in the above rejection of claims 1, 9-14, 16-21, 29 and 30 including:
 With regard to claim 23, enabling a phase shifter/means (FIG. 3 in view of FIGS. 1 and 2, phase shifter 324) coupled to a power detector/means (FIG. 1, computation unit 170), and measuring the power delivered to the load using the power detector/means (FIG. 1, computation unit 170) with the phase shifter/means (FIG. 3 in view of FIGS. 1 and 2, phase shifter 324) enabled (Paragraphs: [0018] and [0037]; and claims 1, 10 and 12).
However, See et al. does not specifically teach the following feature:
The phase shifter including a resistive element and a reactive element.
Yamamoto et al. teaches a detection circuit comprising:
With regard to claims 2 and 23, a phase shifter (FIG. 6, phase shifter  20) including a resistive element (FIG. 6, resistor R1) and a reactive element (FIG. 6, inductors L1 and L2, and variable capacitors C1 and C2) (Paragraph: [0044]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power and impedance measurement circuits for a wireless communication device of See et al. to utilize a phase shifter including a resistive element and a reactive element as taught by Yamamoto et al. since Yamamoto et al. teaches that such an arrangement is beneficial to detect different reflection amplitudes and phases as disclosed in paragraph [0044].
With regard to claim 24, See et al. teaches disabling the phase shifter/means (FIG. 3 in view of FIGS. 1 and 2, phase shifter 324); and measuring the power delivered to the load using the power detector/means (FIG. 1, computation unit 170) with the phase shifter/means (FIG. 3 in view of FIGS. 1 and 2, phase shifter 324) disabled (Paragraphs: [0018] and [0037]; and claims 1, 10 and 12).
With regard to claims 2 and 25, See et al. teaches the phase shifter/means (FIG. 3 in view of FIGS. 1 and 2, phase shifter 324) includes a switch (FIG. 4 in view of FIGS. 1-3, switch 438 or switch 448); disabling the phase shifter/means (FIG. 3 in view of FIGS. 1 and 2, phase shifter 324) comprises opening the switch (FIG. 4 in view of FIGS. 1 -3, switch 438 or switch 448) (switch 438 is not turned to position 3); and enabling the phase shifter/means (FIG. 3 in view of FIGS. 1 and 2, phase shifter 324) comprises closing the switch (FIG. 4 in view of FIGS. 1 -3, switch 438 or switch 448) (switch 438 is turned to position 3) (Paragraphs: [0045]-[0047]).

Allowable Subject Matter
Claims 3-8, 22 and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
McDaniel et al. (US 2002/0180408 A1) teaches an automatic power factor correction system.
Murdock et al. (US 2013/0043846 A1) teaches power factor correction.
Jian et al. (US 2016/0315719 A1) teaches a power detector.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858

/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858